Exhibit 10.12
Execution Version
REGISTRATION RIGHTS AGREEMENT
BY AND BETWEEN
ENERGY CORPORATION OF AMERICA,
JOHN MORK,
JULIE MORK
AND
ECA MARCELLUS TRUST I
DATED AS OF July 7, 2010

 



--------------------------------------------------------------------------------



 



     This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of July 7, 2010, by and among ECA Marcellus Trust I, statutory trust
formed under the laws of the State of Delaware (the “Trust”), and Energy
Corporation of America (“ECA”), a West Virginia corporation, John Mork and Julie
Mork (collectively with ECA and John Mork, the “Principal Unitholders”).
RECITALS:
     WHEREAS, in connection with the Initial Public Offering, the Trust has
agreed to file a registration statement or registration statements relating to
the sales by the Principal Unitholders and its Transferees (as defined below) of
certain of the Trust Units.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, it is agreed as follows:
     SECTION 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” means with respect to a specified person, any person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified person. As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning set forth in the preamble hereof.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.
     “Common Units” has the meaning set forth in the Trust Agreement.
     “Deferral Notice” has the meaning set forth in Section 3(j) hereof.
     “Deferral Period” has the meaning set forth in Section 3(j) hereof.
     “Demand Notice” has the meaning set forth in Section 2(a) hereof.
     “Demand Registration” has the meaning set forth in Section 2(a) hereof.
     “Demanding Qualified Holder(s)” shall mean, with respect to any Demand
Registration, the Qualified Holder(s) delivering the relevant Demand Notice.
     “ECA” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



     “Effective Period” means the period commencing on the 180th day after the
date hereof and ending on the date that all Registrable Securities have ceased
to be Registrable Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder.
     “Expenses” has the meaning set forth in Section 6(a) hereof.
     “Indemnified Party” has the meaning set forth in Section 6(d) hereof.
     “Indemnifying Party” has the meaning set forth in Section 6(d) hereof.
     “Initial Public Offering” means the initial public offering of Common Units
registered with the SEC by a registration statement on Form S-1 (Registration
No. 333-165833).
     “Material Event” has the meaning set forth in Section 3(j) hereof.
     “Notice” has the meaning set forth in Section 2(a) hereof.
     “person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.
     “Principal Unitholders” has the meaning set forth in the preamble.
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule 430C promulgated under
the Securities Act), as amended or supplemented by any amendment, prospectus
supplement or free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act), including post-effective amendments, and all materials
incorporated by reference or explicitly deemed to be incorporated by reference
in such Prospectus.
     “Qualified Holder” shall mean the Principal Unitholders and any Transferee
of a Principal Unitholder to whom Registrable Securities are permitted to be
transferred in accordance with the terms of this Agreement, and, in each case,
who continues to be entitled to the rights of a Qualified Holder hereunder.
     “Registrable Securities” means the Trust Units held by the Qualified
Holders and any securities into or for which such Trust Units have been
converted or exchanged, and any security issued with respect thereto upon any
dividend, split or similar event until, in the case of any such security, the
earliest of (i) its effective registration under the Securities Act and resale
in accordance with the Registration Statement covering it, (ii) its disposal
pursuant to Rule 144 (or any similar provision then in force, but not Rule 144A)
under the Securities Act, (iii) its sale in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities, (iv) its being held by the Trust, (v) 10 years after the
Qualified Holder ceases to be an Affiliate of the Trust, or (vi) if such
security has been sold in a private

 



--------------------------------------------------------------------------------



 



transaction in which the tranferor’s rights under this Agreement are assigned to
the transferee and such transferee is not an Affiliate of the Trust, the time
that is two years following the later of (a) if the security is a Subordinated
Unit, the conversion of the Subordinated Unit into a Common Unit and (b) the
transfer of such security to such transferee.
     “Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.
     “Required Information” has the meaning set forth in Section 4(a) hereof.
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” means a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act registering the resale of Registrable Securities from time to
time by Qualified Holders thereof.
     “Special Counsel” means Vinson & Elkins L.L.P. or such other successor
counsel as shall be specified in writing by the Qualified Holders holding a
majority of all Registrable Securities.
     “Subordinated Units” has the meaning set forth in the Trust Agreement.
     “Transferee” has the meaning set forth in Section 9(d) hereof.
     “Trust” has the meaning set forth in the preamble hereof.
     “Trust Agreement” means that certain Amended and Restated Trust Agreement
of the Trust, dated as of the date hereof.
     “Trust Units” means Common Units, Subordinated Units, and Common Units
issuable upon conversion of the Subordinated Units pursuant to the terms of the
Trust Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. “Demand Registration Rights.
     (a) Commencing 180 days after the Initial Public Offering, a Qualified
Holder shall have the right by delivering a written notice to the Trust (the
“Demand Notice”) to require the Trust to register, pursuant to the terms of this
Agreement under and in accordance with the provisions of the Securities Act, the
number of Registrable Securities requested to be so registered pursuant to the
terms and conditions set forth in this Agreement (a “Demand Registration”).
Following receipt of a Demand Notice for a Demand Registration, the Trust shall
use its reasonable best efforts to file a Registration Statement as promptly as
practicable, but not later than 45 days after such Demand Notice, and shall use
its reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.
          Each Principal Unitholder shall be entitled to a maximum of one Demand
Registration, which, if such Demand Registration has not been exercised, may be
transferred to any of such Principal Unitholder’s successors or assigns who
becomes a Qualified Holder pursuant to Section 9(d); provided, however, that no
such succession or assignment shall have the effect of increasing the number of
Demand Registrations to be performed by the Trust with respect to the
Registrable Securities held by such Principal Unitholder. Notwithstanding any
other provisions of this Section 2, in no event shall more than one Demand
Registration occur during any six-month period (measured from the effective date
of the Registration Statement to the date of the next Demand Notice) or within
120 days after the effective date of a Registration Statement filed by the
Trust; provided that no Demand Registration may be prohibited for such 120-day
period more often than once in a 12-month period.
          No Demand Registration shall be deemed to have occurred for purposes
of this Section 2(a) if the Registration Statement relating thereto does not
become effective or is not maintained effective for the period required pursuant
to this Section 2(a), in which case the Demanding Qualified Holders shall be
entitled to an additional Demand Registration in lieu thereof.
          Within ten (10) days after receipt by the Trust of a Demand Notice,
the Trust shall give written notice (the “Notice”) of such Demand Notice to all
other Qualified Holders and shall, subject to the provisions of Section 2(b)
hereof, include in such registration all Registrable Securities held by such
Qualified Holders with respect to which the Trust received written requests for
inclusion therein within ten (10) days after such Notice is given by the Trust
to such holders.
          All requests made pursuant to this Section 2 will specify the amount
of Registrable Securities to be registered and the intended methods of
disposition thereof.
          The Trust shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
ninety (90) days after the effective date thereof or, in the case of a Shelf
Registration Statement, the Effectiveness Period; provided, however, that such
period shall be extended for a period of time equal to the period the holders of
Registrable Securities refrain from selling any securities included in such
registration at the request of (i) an underwriter of the Trust or (ii) the Trust
pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or underwriters advise the holders of such securities in
writing that in its view the total amount of securities proposed to be sold in
such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in the Registration
Statement pursuant to incidental or piggyback registration rights), then the
amount of securities to be offered (i) for the account of Demanding Qualified
Holders and (ii) for the account of all such other persons (other than the
Demanding Qualified Holders) shall be reduced to the extent necessary to reduce
the total amount of securities to be included in such offering to the amount
recommended by such managing underwriter or underwriters by first reducing, or
eliminating if necessary, all securities of the Trust requested to be included
by such other persons and then, if necessary, reducing the Registrable
Securities requested to be included by the Demanding Qualified Holders, pro rata
among such security holders on the basis of the percentage of the Registrable
Securities requested to be included in such Registration Statement by such
security holders. In connection with any Demand Registration to which the
provisions of this subsection (b) apply, no securities other than Registrable
Securities shall be covered by such Demand Registration except as provided in
subsection 2(b)(ii) hereof, and such registration shall not reduce the number of
available registrations with respect to the Qualified Holders under this
Section 2 in the event that the Registration Statement excludes more than 25% of
the aggregate number of Registrable Securities that the Demanding Qualified
Holders requested be included.
     (c) The Trust shall be entitled to postpone (but not more than once in any
12-month period), for a reasonable period of time not in excess of 90 days, the
filing of a Registration Statement if the Trust delivers to the Demanding
Qualified Holders a certificate signed by the Trust certifying that, in its good
faith judgment, it would be detrimental to the Trust and its unitholders for
such Registration Statement to be filed and it is therefore beneficial to defer
the filing of such Registration Statement. If the Trust shall so postpone the
filing of a Registration Statement, the Demanding Qualified Holders shall have
the right to withdraw the request for registration by giving written notice to
the Trust within 20 days of the anticipated termination date of the postponement
period, as provided in the certificate delivered thereto, and in the event of
such withdrawal, such request shall not reduce the number of available
registrations with respect to the Qualified Holders under this Section 2.
     (d) Whenever the Trust shall effect a Demand Registration pursuant to this
Section 2 in connection with an underwritten offering, no securities other than
Registrable Securities shall be included among the securities covered by such
Demand Registration unless (i) the managing underwriter of such offering shall
have advised each holder of Registrable Securities requesting such registration
in writing that it believes that the inclusion of such other securities would
not adversely affect such offering or (ii) the inclusion of such other
securities is approved by the affirmative vote of the holders of at least a
majority of the Registrable Securities included in such Demand Registration by
the Demanding Qualified Holders.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Registration Procedures. In connection with the registration
obligations of the Trust under Section 2 hereof, during the Effective Period,
the Trust shall:
     (a) Prepare and file with the SEC a Registration Statement or Registration
Statements, including if so requested by the Qualified Holders a Shelf
Registration Statement, on any appropriate form under the Securities Act
available for the sale of the Registrable Securities by the holders thereof in
accordance with the intended method or methods of distribution thereof, and use
commercially reasonable efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided that before
filing any Registration Statement or Prospectus or any amendments or supplements
thereto with the SEC (but excluding reports filed with the SEC under the
Exchange Act), furnish to the Qualified Holders, the Special Counsel and the
managing underwriter or underwriters, if any, copies of all such documents
proposed to be filed at least three (3) Business Days prior to the filing of
such Registration Statement or amendment thereto or Prospectus or supplement
thereto.
     (b) Subject to Section 3(j), prepare and file with the SEC such amendments
and post-effective amendments to each Registration Statement as may be necessary
to keep such Registration Statement continuously effective during the period
provided herein with respect to the disposition of all securities covered by
such Registration Statement; cause the related Prospectus to be supplemented by
any required prospectus supplement or free writing prospectus, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use commercially reasonable efforts to
comply with the provisions of the Securities Act applicable to the Trust with
respect to the disposition of all securities covered by such Registration
Statement during the period provided herein with respect to the disposition of
all securities covered by such Registration Statement in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.
     (c) Subject to Section 3(j), from and after the date a Registration
Statement is declared effective, the Trust shall, as promptly as practicable
after the date the Required Information is delivered pursuant to Section 4
hereof and in accordance with this Section 3(c):
     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Qualified Holder delivering such Required
Information is named as a selling securityholder in the Registration Statement
and the related Prospectus in such a manner as to permit such Qualified Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Trust shall file a post-effective
amendment to the Registration Statement, use commercially reasonable efforts to
cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable; and
     (ii) provide such Qualified Holder copies of any documents filed pursuant
to Section 3(c)(i);

 



--------------------------------------------------------------------------------



 



provided, that, if the Required Information is delivered during a Deferral
Period, the Trust shall so inform the Qualified Holder delivering such Required
Information. The Trust shall notify such Qualified Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 3(c)(i). Notwithstanding
anything contained herein to the contrary, the Trust shall be under no
obligation to name any Qualified Holder that has failed to deliver the Required
Information in the manner set forth in Section 4 hereof as a selling
securityholder in any Registration Statement or related Prospectus.
     (d) As promptly as practicable give notice to the Qualified Holders, the
Special Counsel and the managing underwriter or underwriters, if any, (i) when
any Prospectus, Registration Statement or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective, (ii) of any request, following the effectiveness of
any Registration Statement under the Securities Act, by the SEC or any other
federal or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus, (iii) of the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Trust of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of, but not the nature of or details concerning,
a Material Event and (vi) of the determination by the Trust that a
post-effective amendment to a Registration Statement will be filed with the SEC,
which notice may, at the discretion of the Trust (or as required pursuant to
Section 3(j)), state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(j) shall apply.
     (e) Use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Qualified Holder of the withdrawal of any such order.
     (f) If requested by the managing underwriters, if any, or the Qualified
Holders of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such Qualified Holders may reasonably request in order to permit the
intended method of distribution of such securities and make all required filings
of such prospectus supplement or such post-effective amendment as soon as
practicable after the Trust has received such request; provided, however, that
the Trust shall not be required to take any actions under this Section 3(f) that
are not, in the opinion of counsel for the Trust, in compliance with applicable
law.
     (g) As promptly as practicable furnish to each Qualified Holder, the
Special Counsel and each managing underwriter, if any, upon request, at least
one (1) conformed copy of the Registration Statement and any amendment thereto,
including exhibits and, if requested, all documents incorporated or deemed to be
incorporated therein by reference.

 



--------------------------------------------------------------------------------



 



     (h) Deliver to each Qualified Holder, the Special Counsel and each managing
underwriter, if any, in connection with any sale of Registrable Securities
pursuant to a Registration Statement as many copies of the Prospectus relating
to such Registrable Securities (including each preliminary Prospectus) and any
amendment or supplement thereto as such persons may reasonably request; and the
Trust hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked and subject to Section 3(j)(ii) hereof) to
the use of such Prospectus or each amendment or supplement thereto by each
Qualified Holder and the underwriters, if any, in connection with any offering
and sale of the Registrable Securities covered by such Prospectus or any
amendment or supplement thereto in the manner set forth therein.
     (i) Prior to any public offering of the Registrable Securities pursuant to
a Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the Qualified Holders, the Special Counsel and the
underwriters, if any, in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Qualified Holder or underwriter
reasonably requests in writing (which request may be included with the Required
Information); prior to any public offering of the Registrable Securities
pursuant to the Registration Statement, use commercially reasonable efforts to
keep each such registration or qualification (or exemption therefrom) effective
during the period provided herein with respect to the disposition of all
securities covered by such Registration Statement in connection with such
Qualified Holder’s offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Registrable Securities in the manner set forth in the
relevant Registration Statement and the related Prospectus; provided that
neither the Trust nor the Trust will be required to (i) qualify as a foreign
entity or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Agreement or (ii) take any action
that would subject it to general service of process or to taxation in any such
jurisdiction where it is not then so subject.
     (j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (each
of subclauses (x) and (y) hereof, a “Material Event”), or (C) the occurrence or
existence of any pending corporate development of the Trust that, in the
reasonable discretion of the Trust, makes it appropriate to suspend the
availability of any Registration Statement and the related Prospectus, the Trust
shall:
     (i) in the case of clause (B) above, subject to clause (ii) below, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or

 



--------------------------------------------------------------------------------



 



any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Registration
Statement and Prospectus so that such Registration Statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to clause (ii) below, use commercially reasonable efforts to cause it to
be declared effective as promptly as practicable; and
     (ii) give notice to the Qualified Holders and the Special Counsel, if any,
that the availability of any Registration Statement is suspended (a “Deferral
Notice”) and, upon receipt of any Deferral Notice, each Qualified Holder agrees
not to sell any Registrable Securities pursuant to the Registration Statement
until such Qualified Holder’s receipt of copies of the supplemented or amended
Prospectus provided for in clause (i) above, or until it is advised in writing
by the Trust that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus, in which case such Qualified Holder will use
the Prospectus as so supplemented or amended in connection with any offering and
sale of Registrable Securities covered thereby.
The Trust shall use commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (A) above, as promptly
as is practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trust, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trust, such suspension is no longer appropriate. The Trust shall be entitled
to exercise its right under this Section 3(j) to suspend the availability of any
Registration Statement or any Prospectus (the “Deferral Period”) for use by any
Qualified Holder.
     (k) If reasonably requested by a Qualified Holder or any underwriter
participating in any disposition of Registrable Securities, if any, in writing
in connection with a disposition by such Qualified Holder of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by a representative for such Qualified
Holder(s) of such Registrable Securities, any broker-dealers, underwriters,
attorneys and accountants retained by such Qualified Holder(s), and any
attorneys or other agents retained by a broker-dealer or underwriter engaged by
such Qualified Holder(s), all relevant financial and other records and pertinent
corporate documents and properties of the Trust, and cause the appropriate
officers, directors and employees of the Trust to make reasonably available for
inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Qualified
Holder(s), or any such broker-dealers, underwriters, attorneys or accountants in
connection with such disposition, in each case as is customary for similar “due
diligence” examinations; provided that (i) the Trust shall not be obligated to
make available for inspection any information that, based on the reasonable
advice

 



--------------------------------------------------------------------------------



 



of counsel to the Trust, could subject the Trust to the loss of privilege with
respect thereto and (ii) such persons shall first agree in writing with the
Trust that any information that is reasonably designated by the Trust as
confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (a) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (b) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Registration
Statement or the use of any Prospectus referred to in this Agreement) or
(c) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person; and provided
further that the foregoing inspection and information gathering shall, to the
greatest extent possible, be coordinated on behalf of all the Qualified Holders
and the other parties entitled thereto by Special Counsel, if any, or another
representative selected by the Qualified Holders holding a majority of
Registrable Securities being registered pursuant to such Registration Statement.
Any person legally compelled or required by administrative or court order or by
a regulatory authority to disclose any such confidential information made
available for inspection shall provide the Trust with prompt prior written
notice of such requirement so that the Trust may seek a protective order or
other appropriate remedy.
     (l) Use its best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to the Trust’s
securityholders earnings statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) for a 12-month period
commencing on the first day of the first fiscal quarter of the Trust commencing
after the effective date of a Registration Statement, which statements shall be
made available no later than the next succeeding Business Day after such
statements are required to be filed with the SEC.
     (m) Cooperate with each Qualified Holder and the managing underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities sold or to be sold pursuant to a
Registration Statement, which certificates shall not bear any restrictive
legends stating that the Registrable Securities evidenced by the certificates
are “restricted securities” (as defined by Rule 144), and cause such Registrable
Securities to be registered in such names as such Qualified Holder or the
managing underwriters, if any, may request in writing at least two (2) Business
Days prior to any sale of such Registrable Securities.
     (n) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.
     (o) Cooperate with and assist each Qualified Holder, the Special Counsel
and any underwriters participating in any disposition of Registrable Securities
in any filings required to be made with the Financial Industry Regulatory
Authority in connection with the filing or effectiveness of any Registration
Statement, any post-effective amendment thereto or any offer or sale of
Registrable Securities thereunder.
     (p) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, the Trust shall enter into such customary
agreements on behalf of he Trust (including, if requested, an underwriting
agreement in reasonably customary form) and take all

 



--------------------------------------------------------------------------------



 



such other action, if any, as Qualified Holders holding a majority of the
Registrable Securities being sold or any managing underwriters reasonably shall
request in order to facilitate any disposition of the Registrable Securities
pursuant to such Registration Statement, including, without limitation,
(i) using commercially reasonable efforts to cause its counsel to deliver an
opinion or opinions in reasonably customary form, (ii) using its reasonable best
efforts to cause its officers to execute and deliver all customary documents and
certificates on behalf of the Trust and (iii) using its reasonable best efforts
to cause the Trust’s independent public accountants to provide a comfort letter
or letters in reasonably customary form.
     (q) Use its reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement taking into account
the Trust’s business needs.
     (r) Upon (i) the filing of any Registration Statement and (ii) the
effectiveness of any Registration Statement, announce the same, in each case by
press release to Reuters Economic Services and Bloomberg Business News.
     (s) Use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Trust are listed or traded.
     SECTION 4. Qualified Holder’s Obligations.
     (a) Each Qualified Holder agrees that if such Qualified Holder wishes to
sell Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Section 4 and Section
3(j) hereof. The Trust may require each seller of Registrable Securities as to
which any registration is being effected to furnish to the Trust in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Trust may, from time
to time, reasonably request in writing (the “Required Information”) and the
Trust may exclude from such registration the Registrable Securities of any
seller who unreasonably fails to furnish such information within a reasonable
time after receiving such request. In addition, following the date that a
Registration Statement is declared effective, each Qualified Holder wishing to
sell Registrable Securities pursuant to a Registration Statement and related
Prospectus agrees to deliver, at least seven (7) Business Days prior to any
intended distribution of Registrable Securities under the Registration
Statement, to the Trust any additional Required Information as the Trust may
reasonably request so that the Trust may complete or amend the information
required by any Registration Statement.
     (b) Each Qualified Holder agrees, by acquisition of the Registrable
Securities, that no Qualified Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto unless such Qualified Holder has furnished the Trust
with the Required Information as required pursuant to this Section 4 and the
information set forth in the next sentence. Each Qualified Holder agrees
promptly to furnish to the Trust all information required to be disclosed in
order to make the information previously furnished to the Trust by such
Qualified Holder not misleading and any other information regarding such
Qualified Holder and the distribution of such Registrable Securities as the
Trust may from time to time reasonably request. Any sale of any Registrable
Securities by any

 



--------------------------------------------------------------------------------



 



Qualified Holder shall constitute a representation and warranty by such
Qualified Holder that the information relating to such Qualified Holder and its
plan of distribution is as set forth in the Prospectus delivered by such
Qualified Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Qualified Holder or its plan of distribution and
that such Prospectus does not as of the time of such sale omit to state any
material fact relating to or provided by such Qualified Holder or its plan of
distribution necessary in order to make the statements in such Prospectus, in
the light of the circumstances under which they were made, not misleading.
     SECTION 5. Registration Expenses. The Company shall bear all out-of-pocket
fees and expenses incurred in connection with the performance by the Trust of
its obligations under Sections 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective. Such fees and expenses shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (x) with respect to filings required to be
made with the Financial Industry Regulatory Authority and (y) of compliance with
federal and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of the Special Counsel, if any, in connection
with Blue Sky qualifications of the Registrable Securities under the laws of
such jurisdictions as Qualified Holders holding a majority of the Registrable
Securities being sold pursuant to a Registration Statement may designate)),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication expenses relating to copies of any
Registration Statement or Prospectus delivered to any Qualified Holders
hereunder, (iv) fees and disbursements of counsel for the Trust and the Special
Counsel, if any, in connection with any Registration Statement, (v) fees of
accountants for consents and cold comfort and (vi) the fees and expenses
incurred in connection with the listing by the Trust of the Registrable
Securities on any securities exchange on which similar securities of the Trust
are then listed. However, the Trust shall pay the internal expenses of the Trust
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit and the other fees and expenses of the accountants for the Trust not
covered by clause (v) of the preceding sentence, other than any expense that
would not have otherwise been incurred but for the fact of the filing of the
Registration Statement or the timing thereof, the fees and expenses of any
person, including special experts, retained by the Trust and the fees and
expenses of any transfer agent for the Registrable Securities. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay its own selling expenses, including any underwriting discount and
commissions, all registration expenses to the extent required by applicable law
and, except as otherwise provided herein, fees and expenses of counsel.
     SECTION 6. Indemnification and Contribution.
     (a) Indemnification by the Trust. The Trust shall indemnify and hold
harmless ECA, each Qualified Holder and each person, if any, who controls ECA or
any Qualified Holder within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, any reasonable
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) (“Expenses”) to which ECA, any Qualified
Holder or

 



--------------------------------------------------------------------------------



 



any controlling person of ECA or any Qualified Holder may become subject, under
or with respect to the Securities Act, the Exchange Act, any other federal or
state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to the Trust
furnished by or on behalf of the Trust specifically for inclusion in the
documents referred to in the foregoing indemnity. Subject to Section 6(e) of
this Agreement, the Trust shall reimburse ECA, the Qualified Holders and any
controlling persons thereof for any legal or other expenses reasonably incurred
by ECA, the Qualified Holders or any controlling persons thereof in connection
with the investigation or defense of any Expenses with respect to which ECA and
the Qualified Holders or any controlling persons thereof is entitled to
indemnity by the Trust under this Agreement. In connection with any underwritten
offering pursuant to Section 8, the Trust will also agree to indemnify the
underwriters, if any, their officers and directors and each person who controls
such underwriters (within the meaning of the Securities Act and the Exchange
Act) on terms and conditions similar to those set forth herein with respect to
the indemnification of ECA and the Qualified Holders, if requested in connection
with any Registration Statement, such indemnification to be set forth in any
underwriting agreement to be entered into by the Trust with such underwriter(s).
     (b) Indemnification by ECA. The Company shall indemnify and hold harmless
each Qualified Holder (other than ECA), the Trust and The Bank of New York
Mellon Trust Company, N.A., as trustee of the Trust (the “Trustee”) and any
agents thereof, individually and as trustee, as the case may be, and each
person, if any, who controls such Qualified Holder, the Trust or the Trustee
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any Expenses (excluding, however, any taxes,
fees and other charges payable by the Trust on, based on or measured by any
fees, commissions or compensation received by the Trust for its services under
this Agreement) to which such Qualified Holder, the Trust, the Trustee or any
agent thereof or any controlling person of such Qualified Holder, the Trust or
the Trustee may become subject, under or with respect to the Securities Act, the
Exchange Act, any other federal or state securities law or otherwise, insofar as
such Expenses are caused by (i) an untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or an omission or
alleged omission to state a material fact required to be stated in or necessary
to make the statements therein not misleading at the date and time as of which
such Registration Statement was declared effective by the SEC, (ii) an untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus or any Prospectus or an omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading as of the
date of such preliminary Prospectus or Prospectus and as of the closing of the
sale of Trust Units sold thereunder or (iii) any untrue statement or alleged
untrue statement of a material fact contained in any other filing, report or
other action taken with respect to the Securities Act, the Exchange Act or any
other Federal or state securities law, the listing of the Trust Units on the New
York Stock Exchange or another national securities exchange or any omission or
alleged omission to state a material fact required to be stated therein

 



--------------------------------------------------------------------------------



 



or necessary to make the statements therein not misleading; provided, however,
that ECA shall not be liable to and shall not indemnify the Qualified Holders
(other than ECA), the Trust or any agents or controlling persons thereof,
individually or as trustee, as the case may be, in any such case under the
preceding clauses (i) and (ii) of this Section 6(b) to the extent that any such
Expense arises out of, is based upon or is connected with information relating
to (a) the Trust in its individual capacity or (b) such Qualified Holder, in
either case prepared or furnished by the Trust or such Qualified Holder, as the
case may be, expressly for use in any Registration Statement, any preliminary
Prospectus or any Prospectus; and provided, further, that ECA shall not be
liable to the Qualified Holders (other than ECA), the Trust or any agents or
controlling persons thereof, individually or as trustee, as the case may be, in
any such case under the preceding clause (iii) of this Section 6(b) to the
extent that any such Expense arises out of, is based upon or is connected with
information relating to (a) the Trust in its individual capacity prepared or
furnished by the Trust and the Trust is found liable or (b) such Qualified
Holder prepared or furnished by such Qualified Holder and such Qualified Holder
is found liable. Subject to Section 6(e) of this Agreement, ECA shall reimburse
the Qualified Holders (other than ECA), the Trust and the Trustee and any agents
or controlling persons thereof for any legal or other expenses reasonably
incurred by the Qualified Holders (other than ECA), the Trust and the Trust or
any agent or controlling persons thereof in connection with the investigation or
defense of any Expenses with respect to which the Qualified Holders (other than
ECA), the Trust and the Trustee or any agent or controlling persons thereof is
entitled to indemnity by ECA under this Agreement.
     (c) Indemnification by Certain of the Qualified Holders. Each Qualified
Holder (other than ECA), severally and not jointly, shall indemnify and hold
harmless ECA, the Trust, the Trustee and any agents thereof, individually and as
trustee, and any other Qualified Holder and each person, if any, who controls
ECA, the Trust, the Trustee and any agents thereof, individually and as trustee,
or any other Qualified Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
Expenses to which ECA, the Trust, the Trustee and any agents thereof,
individually and as trustee, any other Qualified Holder or any controlling
person of ECA, the Trust, the Trustee and any agents thereof, individually and
as trustee, or any other Qualified Holder may become subject, under or with
respect to the Securities Act, the Exchange Act, any other federal or state
securities law or otherwise, insofar as such Expenses are caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to such Qualified
Holder (other than ECA) furnished by or on behalf of such Qualified Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. Subject to Section 6(e) of this Agreement, such Qualified Holder
shall reimburse ECA, the Trust, the Trustee and any agents thereof, individually
and as trustee, the other Qualified Holders and any agents or controlling
persons thereof for any legal or other expenses reasonably incurred by ECA, the
Trust, the Trustee and any agents thereof, individually and as trustee, the
other Qualified Holders or any agent or controlling persons thereof in
connection with the investigation or defense of any Expenses with respect to
which ECA, the Trust, the Trustee and

 



--------------------------------------------------------------------------------



 



any agents thereof, individually and as trustee, and the other Qualified Holders
or any agent or controlling persons thereof is entitled to indemnity by such
Qualified Holder under this Agreement.
     (d) Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 6(a),
6(b) or 6(c) hereof, such person (the “Indemnified Party”) shall promptly notify
the person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party, upon request of the Indemnified Party,
shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others the Indemnifying Party may
designate in such proceeding and shall pay the reasonable fees and disbursements
of such counsel related to such proceeding. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, other than solely by virtue of the rights and obligations of the
Indemnifying Party and the Indemnified Party under this Section 6. It is
understood that the Indemnifying Party shall not, in respect of the legal
expenses of any Indemnified Party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by, in the case of
parties indemnified pursuant to Section 6(a), the Qualified Holders holding a
majority of the Registrable Securities covered by the Registration Statement
held by Qualified Holders that are indemnified parties pursuant to Section 6(a)
and, in the case of parties indemnified pursuant to Section 6(b) or
Section 6(c), the Trust. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final, non-appealable judgment for
the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified Party
from and against any Expenses by reason of such settlement or judgment. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.
     (e) Contribution. To the extent that the indemnification provided for in
Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the

 



--------------------------------------------------------------------------------



 



relative fault of the Indemnifying Party or Indemnifying Parties on the one hand
and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of ECA
and the other Qualified Holders on the one hand and the Trust on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by ECA, the other Qualified Holders or by the Trust, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Qualified Holders’
respective obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of Registrable Securities they have sold
pursuant to a Registration Statement, and not joint.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
     (f) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
Indemnified Party at law or in equity, hereunder or otherwise.
     (g) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Qualified Holder, any person controlling ECA or any other Qualified Holder
or any Affiliate of ECA or any other Qualified Holder or by or on behalf of the
Trust, its officers or directors or any person controlling the Trust and
(iii) the sale of any Registrable Securities by any Qualified Holder.
     SECTION 7. Information Requirements. The Trust covenants that, if at any
time before the end of the Effective Period the Trust is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Qualified
Holder and take such further reasonable action as any Qualified Holder may
reasonably request in writing (including, without limitation, making such
reasonable representations as any such Qualified Holder may reasonably request),
all to the extent required from time to time to enable such Qualified Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 or Rule 144A under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Qualified Holder, the Trust shall
deliver to such Qualified Holder a written statement as to whether the Trust has
complied with such filing requirements. Notwithstanding the foregoing, nothing
in this

 



--------------------------------------------------------------------------------



 



Section 7 shall be deemed to require the Trust to register any of the Trust’s
securities under any section of the Exchange Act.
     SECTION 8. Underwritten Registrations. The Qualified Holders of Registrable
Securities covered by any Registration Statement who desire to do so may sell
such Registrable Securities to an underwriter in an underwritten offering for
reoffering to the public. If any of the Registrable Securities covered by any
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Qualified Holders holding a
majority of such Registrable Securities included in such offering, subject to
the consent of the Trust (which shall not be unreasonably withheld or delayed),
and such Qualified Holders shall be responsible for all underwriting commissions
and discounts and any transfer taxes in connection therewith. No person may
participate in any underwritten registration hereunder unless such person
(i) agrees to sell such person’s Registrable Securities on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
     SECTION 9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Trust, ECA and the Qualified Holders holding
a majority of Registrable Securities. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Qualified Holders whose securities are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Qualified Holders may be given by
Qualified Holders of at least a majority of the Registrable Securities being
sold by such Qualified Holders pursuant to such Registration Statement; provided
that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence. Notwithstanding the foregoing, this Agreement may be amended
by written agreement signed by the Trust, without the consent of the Qualified
Holders of Registrable Securities, to cure any ambiguity or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, or to make such other provisions in
regard to matters or questions arising under this Agreement that shall not
adversely affect the interests of the Qualified Holders of Registrable
Securities. Each Qualified Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 9(a), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Qualified Holder.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given

 



--------------------------------------------------------------------------------



 



(i) when made, if made by hand delivery, (ii) upon confirmation, if made by
facsimile, (iii) one (1) Business Day after being deposited with such courier,
if made by overnight courier or (iv) on the date indicated on the notice of
receipt, if made by first-class mail, to the parties as follows:
       (i) if to a Qualified Holder other than ECA, at the most current address
given by such Qualified Holder to the Trust (initially such address being that
which is included on the signature page hereto with respect to such Qualified
Holder other than ECA);

         
 
  (ii)   if to the Trust or the Trust, to:
 
       
 
      ECA Marcellus Trust I
 
      c/o The Bank of New York Mellon Trust Company, N.A.
 
      Institutional Trust Services
 
      919 Congress Avenue, Suite 500
 
      Austin, Texas 78701
 
      Attention: Mike J. Ulrich
 
      Fax: (512) 479-2553
 
       
 
      with a copy to:
 
       
 
      Bracewell & Giuliani LLP
 
      111 Congress Avenue
 
      Suite 2300
 
      Austin, Texas 78701
 
      Attention: Thomas W. Adkins
 
      Fax: (512) 479-3940
 
       
 
  (iii)   if to ECA, to:
 
       
 
      4643 South Ulster Street
 
      Suite 1100
 
      Denver, Colorado 80237
 
      Attention: Michael S. Fletcher
 
      Fax: (303) 694-2763
 
       
 
      with a copy to:
 
       
 
      501 56th Street
 
      Charleston, West Virginia 25304
 
      Attention Donald C. Supcoe
 
      Fax: (304) 925-3285
 
       
 
      Vinson & Elkins L.L.P.
 
      1001 Fannin, Suite 2500
 
      Houston, Texas 77002
 
      Attention: David P. Oelman
 
      Fax: (713) 615-5861

 



--------------------------------------------------------------------------------



 



or to such other address as such person may have furnished to the other persons
identified in this Section 9(b) in writing in accordance herewith.
     (c) Approval of Qualified Holders. Whenever the consent or approval of
Qualified Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by Affiliates (as such term is
defined in Rule 405 under the Securities Act) of the Trust (other than ECA or
subsequent Qualified Holders if such Qualified Holders are deemed to be such
Affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Qualified Holders of such required percentage.
     (d) Successors and Transferees. Any person or group of persons who
purchases any Registrable Securities from ECA or otherwise holds any Registrable
Securities as a result of any sale, liquidation, dividend or distribution by ECA
or any of its Affiliates shall be deemed, for purposes of this Agreement, to be
a transferee of ECA, but if and only if such person or group (i) agrees to be
designated as a transferee, (ii) is specifically designated as a transferee in
writing by ECA to the Trust (iii) holds Registrable Securities representing at
each one (1) million of the then-outstanding Registrable Securities and (iv) in
the case of a group such group shall collectively constitute a Transferee for
purposes of this Agreement (including without limitation, for purposes of
exercising any Demand Registration right transferred by ECA to such group) (a
“Transferee”). This Agreement shall inure to the benefit of and be binding upon
such Transferees and shall inure to the benefit of and be binding upon each such
Transferees, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms thereof. If ECA designates any person as a Transferee in accordance
with this Section 9(d), then the Registrable Securities acquired by such
Transferee shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities, such person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.
     (h) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being

 



--------------------------------------------------------------------------------



 



intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
     (i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Trust with respect to the Registrable Securities. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Trust with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such registration
rights. No party hereto shall have any rights, duties or obligations other than
those specifically set forth in this Agreement.
     (j) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof, each of which shall
remain in effect in accordance with its terms.
     (k) Specific Enforcement; Venue. The parties hereto acknowledge and agree
that each would be irreparably damaged if any of the provisions of this
Agreement are not performed by the other in accordance with their specific terms
or are otherwise breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the other and to enforce this Agreement and the terms and
provisions hereof specifically against the other, in addition to any other
remedy to which such aggrieved party may be entitled at law or in equity. Any
action or proceeding seeking to enforce any provision of, or based on any rights
arising out of, this Agreement may be brought against any of the parties in the
FEDERAL AND WEST VIRGINIA STATE COURTS SITTING IN CHARLESTON, KANAWHA COUNTY,
WEST VIRGINIA and the FEDERAL AND TEXAS STATE COURTS SITTING IN AUSTIN, TRAVIS
COUNTY, TEXAS and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  ECA MARCELLUS TRUST I    
 
           
 
  By:   The Bank of New York Mellon    
 
      Trust Company, N.A., as trustee    
 
           
 
  By:  
/s/ Michael J. Ulrich
   
 
  Name:    Michael J. Ulrich    
 
  Title:   Authorized Signatory    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  ENERGY CORPORATION OF AMERICA    
 
           
 
  By:   /s/ John Mork     
 
  Name:   John Mork     
 
  Title:   President and Chief Executive Officer     
 
           
 
  By:   /s/ John Mork     
 
  Name:   John Mork    
 
                Address for Notice:    
 
           
 
      4643 South Ulster Street     
 
      Denver, Co 80237    
 
           
 
           
 
           
 
           
 
           
 
  By:   /s/ Julie Mork     
 
  Name:   Julie Mork    
 
                Address for Notice:    
 
           
 
      4643 South Ulster Street     
 
      Denver, Co 80237     
 
           
 
           
 
           
 
           

Signature Page to Registration Rights Agreement

 